Citation Nr: 1023517	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  07-06 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for left knee disability, 
claimed as retropatellar pain syndrome, status post anterior 
and posterior cruciate ligament surgery.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty in the US Air Force Academy 
Preparatory School from July 1986 to May 1987.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a June 2005 
rating decision of the VA Regional Office in Denver, Colorado 
that denied service connection for bilateral retropatellar 
pain syndrome, status post anterior and posterior cruciate 
ligament surgery.  By rating action dated in October 2009, 
service connection was granted for right knee arthritic 
changes, status post posterior cruciate ligament 
reconstruction with residual scarring.  This is considered 
the full grant of the benefit sought as to the right knee and 
it is no longer for appellate consideration.  Therefore, the 
only remaining issue on appeal is entitlement to service 
connection for left knee disability.

In the Informal Hearing Presentation dated in May 2010, the 
Representative raises the issue of service connection for 
left knee disability on a secondary basis.  This matter is 
referred to the RO for appropriate consideration.  However, 
since there is no proof of a left knee disability, the Board 
concludes that the issue is not inextricably intertwined and 
is lacking in the essentials of a valid claim.


FINDING OF FACT

A chronic left knee disorder is not shown by the evidence of 
record.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he had left knee pain in service 
and now has retropatellar pain syndrome that required surgery 
for which service connection is warranted.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The notice requirements of the VCAA apply to all elements of 
a service-connection claim, including: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id. at 486.  

Here, the Veteran was sent a letter in March 2005 prior to 
the initial unfavorable decision on the claim under 
consideration.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  Notification that included information pertaining 
to a disability rating and an effective date for the award if 
service connection were granted was sent to the appellant in 
March 2006.  In this case, however, service connection is 
being denied.  Therefore, no rating or effective date will be 
assigned with respect to the claimed condition.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The private clinical record the Veteran has 
submitted in the support of the claim has been reviewed.  
Extensive military outpatient facility records have been 
secured.  The Veteran's statements and those of his affiants 
in the record have been carefully considered.  He was 
scheduled for a personal hearing in April 2010 but failed to 
report.

VA's duty to assist the Veteran in the development of the 
claim includes providing an examination when indicated. See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has not 
been afforded a VA examination with respect to the left knee.  
In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
held that VA must provide a medical examination when there 
is: (1) competent evidence of a current disability or 
persistent recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  In this case, there is no reliable lay or 
medical foundation to support the claim of service connection 
for a left knee disability.

The Board concludes that a medical examination with a medical 
opinion is not warranted in this case.  This is because upon 
review of the Veteran's claims folder, none of the first 
three requirements for determining whether a medical 
examination is required is met.  Additionally, the Board is 
of the opinion that there is sufficient medical evidence of 
record to render a decision on the claim.  Therefore, VA has 
no duty to obtain a medical opinion. Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. 
App. 512, 516 (2004).

As well, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate any 
additional existing evidence that is necessary or is able to 
be secured for a fair adjudication of the claim that has not 
been obtained.  For reasons discussed below, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist in the development of the claim. Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The claim of entitlement to service connection for a left 
knee disorder is ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp 2009); 38 C.F.R. § 3.303 (2009).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service or 
aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2009).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2009).

Factual Background.

On examination in June 1986 for service entrance, the 
Veteran's lower extremities were evaluated as normal.  
Service clinical records show no treatment for the left knee.  
In May 1987, an entry noted that the records were reviewed 
and the examinee interviewed for separation, and that he did 
not desire a separation physical examination.  The Veteran 
was determined to be qualified for separation.  

A claim of service connection for bilateral knee disability 
was received in March 2005.

Received in support of claim was a letter from B. C. Bomberg. 
M.D., dated in January 2006, stating that he was the 
Veteran's physician during his tenure in service from July 
1986 to May 1987, and that he was "acutely aware of the 
medical issue regarding his right knee."  Dr Bomberg went on 
to refer to right knee injury and treatment, including 
surgery.  No reference to the left knee was made.  

Statements in support of the claim were received from C.D. 
and P.J.H. indicating that they had been with the Veteran at 
the Air Force Academy Preparatory School between 1986 and 
1987, and attesting to their knowledge of an injury to the 
Veteran's knee.  They stated that they observed the Veteran 
wearing a brace on a knee.  Neither specified the knee in 
question.

Records from US Air Force Academy Hospital dated between May 
and June 1989 were received pertaining only to treatment and 
surgery for the right knee.  No mention is made of the left 
knee.

The Veteran was afforded a VA examination in September 2009 
in which the examiner refers only to right knee history and 
treatment. 

Legal Analysis

The Board has carefully considered the Veteran's contentions 
to the effect that he now a left knee disorder of service 
onset.  However, despite such assertions, the evidence does 
not corroborate a disability diagnosed as left knee 
retropatellar pain syndrome, status post anterior and 
posterior cruciate ligament surgery or any other pathology of 
the left knee.  The record does not contain any evidence 
pertaining to a left knee disorder except for the Veteran's 
statements to this effect.  All of the clinical evidence of 
record refers to right knee injury, treatment and surgery for 
which service connection is already in effect.  

The Veteran has appealed the denial of service connection for 
a left knee disability, claiming that he had surgery from 
injury during service.  Clearly, a layman is competent to 
state that he has undergone an operative procedure and that 
there are residuals such as a scar, as the event and the 
residuals are observable or noticeable through the senses. 
See Layno v. Brown, 6 Vet. App 465, 470 (1994).  The Board 
also concludes that a layman may establish the timing of the 
event.  However, competence and credibility are different 
matters.  

Here, the silence of the record other than the appellant's 
lay statement is deafening.  He has submitted no other 
evidence of inservice onset, post service disability or nexus 
to service.  In appropriate cases, the Court of Appeals for 
Veterans Claims (Court) has established that the absence of 
evidence may be considered. See Savage v. Gober, 10 Vet. App. 
488, 498 (1997).  Although the Veteran has reported that he 
was treated by Dr. Bromberg, the doctor has established right 
knee pathology, not left knee pathology.  We find it 
incredible that the doctor would address only one knee when 
both were reportedly subject to treatment and surgery.  Dr. 
Bromberg established his knowledge of the Veteran's case 
during and after service.  Since we would expect the doctor 
to address each knee, his silence as to the left constitutes 
negative evidence.  

Similarly, the "buddy" statements are lacking in detail as 
to the left versus the right knee, and do not establish the 
existence of bilateral disease or injury.  In the context of 
the entire record, the Board finds the buddy statements do 
not constitute positive evidence.  

When seen in 1989, the Veteran reported a history of a right 
knee surgery in 1986 but did not report left knee history.  
His silence when otherwise affirmatively speaking constitutes 
negative evidence.  

The Veteran was placed on notice to submit evidence in 
support of his claim.  He has not submitted credible evidence 
of either inservice onset or current disability.  We again 
note that when seen for the right knee in 1989, he did not 
reference the left knee, the examiner did not establish the 
presence of a postoperative scar and left knee flexion was 
performed to 140 degrees.  When viewed in the context of the 
entire record, the Board concludes that the pleadings 
regarding onset and current disability of the left knee are 
not credible. 

The Board points out that service connection requires 
evidence that establishes that a Veteran currently has the 
disability for which service connection is being sought. See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  No left 
knee disorder is shown in this case.  Under the 
circumstances, service connection for left knee disability, 
claimed as retropatellar pain syndrome, status post anterior 
and posterior cruciate ligament surgery, must be denied on 
the basis that there is no confirmation of current left knee 
disability.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).


ORDER

Service connection for left knee disability is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


